DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant has requested rejoinder of withdrawn product claim 1 that has been amended to depend from allowable process claim 2.  The request was made in the Remarks filed June 4, 2021 and by an earlier unscheduled telephone call from Applicant’s attorney. During the telephone call, the examiner agreed to consider the issue of rejoinder upon receipt of an amended claim 1. 
By the amendment filed June 4, 2021, withdrawn claim 1 has been amended by changing its dependency, making it a product-by-process claim.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  MPEP 2113.  The product limitations originally in claim 1, which have not been searched or otherwise considered because of the restriction requirement, were not removed by the amendment.  Applicant did not traverse the restriction.  It would be improper to rejoin withdrawn claim 1.  
This application is in condition for allowance except for the presence of claim 1 directed to Group I, drawn to a film-laminated metal plate, non-elected without traverse in the response filed December 20, 2020.  Accordingly, claim 1 has been canceled by the Examiner’s Amendment set forth below.
EXAMINER’S AMENDMENT
The application has been amended as follows: 
Claim 1 has been canceled.

Allowable Subject Matter
Claims 2-5 are allowed.
The statement of reasons for allowance set forth in the March 17, 2021 Office Action is repeated below:
The prior art of record fails to either show or reasonably suggest the method of manufacturing a film-laminated metal plate recited in claims 2-5. 
Regarding independent claim 2, the closest prior art of record is Tanaka et al., US 6,200,409, that teaches a method for manufacturing a film-laminated metal plate that does not eliminate, but does reduce bubble generation during thermal fusion lamination at high speeds, Tanaka teaching its resulting thermoplastic resin coated metal sheet exhibits excellent adhesion even when subjected to heavy processing (i.e., retort) (Abstract and col. 1, lines 5-16; col. 2, lines 16-27; Tables 1 and 2; col. 12, lines 33-42; claim 1). 
Tanaka teaches the step of pressure bonding resin film against a metal plate using a film laminate roll wherein the metal plate is heated to a melting point of the resin film (col. 5, lines 9-34).  Tanaka teaches cooling by a laminating roll 7 (col. 5, lines 9-34), such immediate cooling at the pressure bonding step thus falling within the recited range of within 2.0 seconds after pressure bonding. The temperature of the laminating roll is controlled (see Tables 1 and 2), but Tanaka is silent as to requiring cooling at a 
Nakagawa et al., US 2016/0009444 also teaches a method of manufacture that includes laminating a metal sheet with resin film, the metal sheet at a temperature exceeding the melting point of the film, the process using pressure laminate rolls and cooling during adhesion (para [0061]), the lamination rolls being internally cooled by circulation of water in the rolls (para [0063]).  Nakagawa is also silent as to downstream winding conditions/tensions.
Kobayashi et al., US 2013/0326865 teaches a method of producing a metal/ceramic laminate that includes pressure bonding using laminate rolls (Fig. 1; paras [0026]-[0027]) and a downstream winding process using at least three rolls (rolls 241 to 245) that are illustrated in Fig. 1 as having circumferential lengths in the ranges recited in claim 2 (para [0027]).  Kobayashi further teaches applying a tensile stress to the laminate strip of between 20 and 100 N/mm2, overlapping the range recited in claim 2 (see claim 5). However, Kobayashi provides no teaching or suggestion of applying tension at a temperature range associated with a glass transition and crystallization temperature of a component of the laminate.  The remaining art of record does not supply these deficiencies.  Absent further hints in the prior art, the claimed method would not have been obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619.  The examiner can normally be reached on Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/CYNTHIA L SCHALLER/Examiner, Art Unit 1746